PER CURIAM.
This cause is before us on Petition for Writ of Mandamus, asserting error regarding the computation of petitioner’s “gain time.” Rule 33-3.07, Florida Administrative Code, provides a forum for addressing such complaints; petitioner’s failure to assert exhaustion of this administrative remedy precludes relief by way of mandamus. Cribbs v. Fla. Parole & Probation Commission, 379 So.2d 441 (Fla. 1st DCA 1980); Houston v. Fla. Parole & Probation Commission, 377 So.2d 34 (Fla. 1st DCA 1979).
The petition is denied.
McCORD, LARRY G. SMITH and WENTWORTH, JJ., concur..